DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (US 7,876,489 B2) in view of Ono et al. (US 2009/0207344 A1).
Regarding claim 1, Gandhi et al. teach a backlight module, comprising a light source (1602; see at least figure 16), a light guiding element (1604; see at least figure 16), a brightness enhancement component (1610, 1612; see at least figure 16), and a reflecting part (1605; see at least figure 16), wherein:
the light source (1602) is adapted for providing a light beam;
the light guiding element (1604; see at least figure 16) is disposed on a transmission path of the light beam, the light guiding element (1604; see at least figure 16) comprises a plate body (see body of 1604 in at least figure 16) and a plurality of optical microstructures (1606; see at least figure 16), the plate body has an upper surface, a lower surface, and a light incident surface connected between the upper surface and the lower surface (see at least figure 16 where 1604 has an upper, lower and light incident surface connected therebetween), the light source is disposed on a side of the light incident surface (see at least figure 16 where light source 1602 is disposed on a light incident surface of 1604), and the optical microstructures are formed on the lower surface (1606 are formed on the lower surface of 1604; see at least figure 16);
the brightness enhancement component (1610, 1612; see at least figure 16)  is disposed on a side of the upper surface of the light guiding element (1604; see at least figure 16 where 1610, 1612 are disposed on upper surface of light guide 1604), and the brightness enhancement component comprises two brightness enhancement films (1610, 1612 are two brightness enhancement films; see at least figure 16) each having a plurality of prism structures (see at least figure 16 where 1610, 1612 are prism structures) and disposed perpendicular to each other (see at least figure 16); and
the reflecting part (1605; see at least figure 16) is disposed on a side of the lower surface of the light guiding element (1604; see at least figure 16), and the light guiding element (1604; see at least figure 16) is located between the brightness enhancement (1610, 1612; see at least figure 16) component and the reflecting part (1605), 
wherein each of the optical microstructures (1606; see at least figure 16) has a light receiving surface and a shady surface (see left and right side surfaces of 1606), but do not explicitly teach an angle between the light receiving surface and the lower surface is ranged between 2 degrees and 12 degrees.  MPEP 2144.05 I. states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
	Ono et al. teach microstructures (B1 and B2; see at least figure 8 and claim 4 off Ono et al) comprising angles including an angle ranging from 5-45 degrees. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the backlight module of Ghandi et al. to include microstructures including a range which includes angles between 2 and 12 degrees as taught by Ono et al. as an alternative design choice to achieve an desired illumination output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 2, Ghandi et al. modified by Ono et al. teach the backlight module according to claim 1, and Ghandi et al. further teaches wherein the optical microstructures(1606; see at least figure 16) are recessed from the lower surface toward the plate body (1604), and the light receiving surface (see at least figure 16 where light source is positioned next to 1604) is located between the light source (1602) and the shady surface (surface of 1606; see at least figure 16).
Regarding claim 3, Ghandi et al. modified by Ono et al. teach the backlight module according to claim 1, Ghandi et al. wherein the optical microstructures (see at least figure 6B where microstructure protrudes from light guide 622) protrude from the lower surface away from the plate body (622; see at least fig 6B), and the shady surface is located between the light source and the light receiving surface (see at least figure 6B where microstructures has a left and right side surface).
Regarding claim 4, Ghandi et al. modified by Ono et al. teach the backlight module according to claim 1, Ghandi et al. further teaches wherein an angle between the shady surface and the lower surface is ranged between 5 degrees and 90 degrees (see at least figure 6B where angle between a side surface and a lower surface is less than 90 degrees and thus is in a range between 5 and 90 degrees).
Regarding claim 6, Ghandi et al. further teach the backlight module wherein the reflecting part is a specular reflecting mirror (see claim 27 where specular reflective layers are disclosed).
Claims 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gandhi et al. (US 7,876,489 B2) in view of Ono et al. (US 2009/0207344 A1) as applied to claim 1 above and further in view of Li et al. (US 2020/0379159 A1).
Regarding claim 5, Ghandi et al. modified by Ono et al. teach the backlight module according to claim 1, but do not explicitly teach wherein a material of the brightness enhancement component comprises a light-transmitting material, and a refractive index of the light-transmitting material is ranged between 1.6 and 1.65. Li et al. teach a backlight module comprising first and second prisms having a refractive index between 1.62 and 1.75 (see paragraph [0017]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the prisms of Ghandi et al. to have a refractive index between 1.6 and 1.65 as the range taught by Li et al. so that the total amount of light emitted by the backlight module at an angle close to the normal viewing angle can be further improved (see paragraph [0044] of Li et al, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 223.
Regarding claim 7, Ghandi et al. teach the backlight module according to claim 1, further comprising:
a diffusing part but do not explicitly disclose the diffusing part being disposed above the brightness enhancement component, wherein the brightness enhancement component is located between the diffusing part and the light guiding element.
Li et al. teach a diffusing part (123; see at least figure 1) disposed above the brightness enhancement component (122) and the brightness enhancement component located between a diffusing part (123) and the light guiding element (100; see at least figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the backlight module of Ghandi et al. to include a diffusing part above the brightness enhancement component and the brightness enhancement component between a diffusing part and the light guiding element as taught by Li et al. as an alternative design choice to achieve a desired illumination output.
Regarding claim 8, Ghandi et al. modified by Li et al. teach the backlight module according to claim 7, and Li et al. teach further comprising:
an optical part (120; see paragraph [0041]), disposed between the brightness enhancement component (130,140) and the light guiding element (100), wherein a haze of the optical part is less than 80% (see paragraph [0041] where haze value of 120 is between 20% and 90%).  MPEP 2144.05 I. states “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the backlight module of Ghandi et al. to include an optical part having a haze less than 80% as taught by Li et al. to achieve an improved concealing ability and thereby improving the assembly yield rate of the backlight module (see paragraph [0041] of Li et al.).
Regarding claim 9, Ghandi et al. modified by Li et al. teach the backlight module according to claim 8, and Li et al. further teaches wherein the haze of the optical part is ranged between 30% and 60% (see paragraph [0041] where haze value of optical film 120 is disclosed).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical part of Ghandi et al. to have a haze ranged between 30%-60% as taught by Li et al. to achieve an improved concealing ability and thereby improving the assembly yield rate of the backlight module (see paragraph [0041] of Li et al.).
Regarding claim 10, Ghandi et al. modified by Li et al. teach the backlight module according to claim 8, and Li et al. further teaches wherein the haze of the optical part (120) is less than or equal to a haze of the diffusing part (123; see at least paragraph [0041]-[0042] where haze value of optical film 120 and diffusion layer 123 is disclosed).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Ghandi et al. to have an optical part with a haze less than or equal to a diffusing part as taught by Li et al. to achieve an improved concealing ability and thereby improving the assembly yield rate of the backlight module (see paragraph [0041] of Li et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA M APENTENG/           Examiner, Art Unit 2875                                                                                                                                                                                             

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875